' English, C. J. EL F. White was charged before the mayor of Russellville with keeping a hotel or place of public ■entertainment within the limits of the town without obtaining license as required by an ordinance of the town council. He admitted that he kept a hotel without license as alleged, but denied the power of the town to pass the ordinance 1‘equiring hotel keepers to obtain license. The mayor fined him $10, and he appealed to the circuit court, where a demurrer was sustained to the charge, and he was discharged and the town appealed. The seventeenth section of the act of March 9, 1875, gives to municipal corporations organized under the act, power to regulate hotels and other houses for public entertainment. It has been decided that the power to regulate includes the power to license as a means of regulating. Allerton v. Chicago, 20 Am. Law Register, 473 and notes; Chicago Packing and Provision Co. v. City of Chicago, 88 Ill., 221, and cases cited. Reversed and remanded with instructions to the court below to overrule the demurrer to the charge, and for further proceedings, etc.